Citation Nr: 1819998	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, and if so whether service connection for an acquired psychiatric disorder (also claimed as posttraumatic stress disorder) is warranted.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the issue on appeal to account for the entire scope of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been added to     the record.


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied the Veteran's claim seeking service connection for bipolar disorder and panic disorder.  Notice of this decision was sent to the Veteran that same month.

2.  The Veteran did not perfect an appeal of the September 2007 rating decision or submit new and material evidence during the appeal period, and that decision is final.

3.  Some of the evidence received since the September 2007 rating decision is new and relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

4.  The Veteran is currently diagnosed with bipolar disorder, which has been related to his military service.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran was originally denied service connection for an acquired psychiatric disorder claimed as bipolar disorder and panic disorder by a September 2007 rating decision.  The Veteran was notified of this decision by a letter that same month but did not appeal or submit relevant evidence during the appeal period.  Accordingly, the September 2007 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim. 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or     when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the September 2007 rating decision includes a medical opinion letter which determined that the Veteran's current psychiatric disorder         is most appropriately diagnosed as bipolar disorder, current episode manic with psychotic features. The letter also included a medical opinion linking this condition to the Veteran's military service. Accordingly, the new evidence, when considered in conjunction with prior evidence, is sufficiently new and material, and the claim for service connection is reopened. The Board shall now consider the Veteran's claim on the merits.

Based upon a longitudinal review of the record, the Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as diagnosed as bipolar disorder.  Service treatment records confirm that the Veteran sought treatment for complaints of stress and anxiety, which eventually led to him being discharged from the service with a diagnosis of immature personality. Post service treatment records reflect that the Veteran has been diagnosed with bipolar disorder, depression, and panic disorder, with treatment dating back to at least 2003. In support of his claim, the Veteran submitted a November 2016 examination report prepared by a private psychologist.  Based upon a review of the record, along with   a mental evaluation of the Veteran, the private psychologist concluded that the Veteran's current psychiatric disorder is most appropriately diagnosed as bipolar disorder, current episode manic with psychotic features.  The private psychologist further concluded that the initial manifestation of this condition occurred during    the Veteran's military service, as is documented in his treatment records. Although the record contains a contradictory VA medical opinion as to the etiology of this condition, the Board finds that the competent and probative evidence of record is     at least in equipoise.  Thus, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, is warranted. 


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, diagnosed as bipolar  disorder, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


